Exhibit 10.24

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (“Severance Agreement”), made and entered into as of
this 1st day of October, 2007 by and between FEDERAL REALTY INVESTMENT TRUST, a
Maryland real estate investment trust (“Employer”), and JOSEPH M. SQUERI
(“Employee”).

WHEREAS, Employee currently serves as Employer’s Executive Vice President and on
January 1, 2008, the Employee will serve as Employer’s Executive Vice
President-Chief Financial Officer and Treasurer. The Employer and the Employee
wish to set forth the terms of a severance agreement for Employee;

NOW THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and of other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Termination Without Cause on or after January 1, 2009. In the event that
Employee’s employment with Employer is terminated under any of the circumstances
in Sections 1(a) or 1(b) on or after January 1, 2009, Employee will be deemed to
have been Terminated Without Cause and shall receive payments and benefits as
described in this Section 1; provided, however, in the event Employee’s
employment with Employer is terminated under any of the circumstances in
Sections 1(a) or 1(b) under circumstances described in Section 6 below, Employee
shall receive such payments and benefits as are set forth in Section 6 in lieu
of the payments and benefits under this Section 1:

 

  (a) by Employer other than with Cause (as “Cause” is defined in Section 3,
hereof);

 

  (b) by Employee within six (6) months following the occurrence of one or more
of the following events:

 

  (i) the nature of Employee’s duties or the scope of Employee’s
responsibilities or authority as of the date first written above are materially
modified by Employer without Employee’s written consent where such material
modification constitutes an actual or constructive demotion of Employee;
provided, however, that a change in the position(s) to whom Employee reports
shall not by itself constitute a material modification of Employee’s
responsibilities; provided, further, that if Employee voluntarily becomes an
employee of an affiliate of the Employer in connection with a Spin-off (as
defined in Section 15) of that affiliate, the nature of Employee’s duties and
the scope of responsibilities and authority referred to above in this paragraph
(i) shall mean those as in effect as of the first day of employment with the
affiliate following the Spin-off and not those in effect with the Employer as of
the date first written above;

 

  (ii) Employer changes the location of its principal office to outside a fifty
(50) mile radius of the office where the Employee is headquartered;

 

  (iii)

Employer’s setting of Employee’s base salary for any year at an amount which is
less than ninety percent (90%) of the greater of (A) Employee’s base salary for
2007, or (B) Employee’s highest base salary during the

 

1



--------------------------------------------------------------------------------

 

three (3) then most recent calendar years (including the year of termination),
regardless of whether such salary reduction occurs in one year or over the
course of years; and

 

  (iv) this Severance Agreement is not expressly assumed by any successor
(directly or indirectly, whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of
Employer.

 

  (c) Decision by Employer to Terminate Without Cause. Employer’s decision to
terminate Employee’s employment Without Cause shall be made by the Board of
Trustees.

 

  (d) Severance Payment Upon Termination Without Cause on or after January 1,
2009. In the event of Termination Without Cause on or after January 1, 2009
other than under circumstances described in Section 6 below, Employee will
receive as severance pay an amount in cash equal to one (1) year’s salary. For
the purpose of calculating amounts payable pursuant to this Section 1(d),
“salary” shall be an amount equal to (i) the greater of (A) Employee’s highest
annual base salary paid during the previous three (3) years or (B) Employee’s
annual base salary in the year of termination, plus (ii) the greatest annual
aggregate amount of any annual bonus paid to Employee in respect of any of the
three (3) fiscal years immediately preceding such termination. For purposes of
the preceding sentence: (i) the term “salary” shall not include any cash or
equity-based incentive award intended to be a long-term incentive award,
including awards made pursuant to Employer’s Amended and Restated 2003 Long-Term
Incentive Award Program; (ii) an annual bonus paid in the form of stock will be
considered to have been paid in respect of a particular year if (A) in the case
of a bonus paid under Employer’s annual Incentive Bonus Plan in effect for the
applicable year (as the same may be amended from time or time, or any successor
plan, the “Bonus Plan”), the stock bonus was awarded in respect of that year,
even if it did not vest in that year, or (B) in the case of any other stock
bonus, the shares vested in that year (other than as a result of the Termination
Without Cause); (iii) a stock bonus will be valued (A) in the case of a bonus
paid under the Bonus Plan, at a figure equal to the number of shares awarded,
multiplied by the per-share value (closing price) on the date on which the bonus
was approved by the Compensation Committee of Employer’s Board of Trustees, and
(B) in the case of any other stock bonus, at a figure equal to the number of
shares that vested, multiplied by the per-share value (closing price) on the
date on which they vested; and (iv) notwithstanding the valuation provisions in
clause (iii) above, if Employee elected to receive all or any portion of an
annual bonus in the form of stock rather than cash, the maximum amount to be
included as bonus in the computation of “salary” for that year shall be the
amount of cash bonus otherwise payable without taking into account any
additional stock granted in consideration for delayed vesting. Payment also will
be made for vacation time that has accrued, but is unused as of the date of
termination.

 

  (e)

Benefits. In the event of Termination Without Cause on or after January 1, 2009
other than under circumstances described in Section 6 below, Employee shall
receive “Full Benefits” for nine (9) months. Employer shall have satisfied its

 

2



--------------------------------------------------------------------------------

 

obligation to provide Full Benefits to Employee if it (i) pays premiums due in
connection with COBRA continuation coverage to continue Employee’s medical and
dental insurance coverage at not less than the levels of coverage immediately
prior to termination of Employee’s employment; (ii) maintains at not less than
Employee’s highest levels of coverage prior to Termination Without Cause
individual life insurance policies and accidental death and dismemberment
policies for the benefit of Employee and pays the annual premiums associated
therewith; (iii) to the extent that Employer maintained a long-term disability
policy that provided coverage to Employee in excess of the coverage provided
under Employer’s group long-term disability policy, maintains at not less than
Employee’s highest levels of coverage prior to Termination Without Cause an
individual long-term disability policy for the benefit of Employee and pays the
annual premiums associated therewith, subject to the limitations of the policy;
and (iv) pays the annual premiums associated with Employee’s continued
participation, at not less than Employee’s highest levels of coverage prior to
Termination Without Cause, under Employer’s group long-term disability policy
for a period of one (1) year following Termination Without Cause, subject to the
limitations of the policy. Notwithstanding the foregoing, Employee shall be
required to pay the premiums and any other costs of such Full Benefits in the
same dollar amount that Employee was required to pay for such costs immediately
prior to Termination Without Cause.

 

  (f) Stock Options. Notwithstanding any agreement to the contrary, in the event
of any Termination Without Cause on or after January 1, 2009 other than under
circumstances described in Section 6 below, the vesting of options to purchase
shares of Employer’s common stock granted to Employee and outstanding as of the
date of Employee’s termination and scheduled to vest during the twelve
(12) months thereafter shall be accelerated such that all such options will be
vested as of the date of Employee’s termination of employment with Employer. The
terms of the stock option agreements shall determine the period during which any
vested options may be exercisable.

 

  (g) Outplacement Services. In the event of Termination Without Cause on or
after January 1, 2009 other than under circumstances described in Section 6
below, Employer shall make available at Employer’s expense to Employee at
Employee’s option the services of an employment search/outplacement agency
selected by Employer for a period not to exceed six (6) months from the date of
Employee’s termination.

 

  (h) Provision of Telephone/Secretary. In the event of Termination Without
Cause on or after January 1, 2009 other than under circumstances described in
Section 6 below, Employer shall provide Employee for a period not to exceed six
(6) months from Employee’s date of termination with a telephone number assigned
to Employee at Employer’s offices, telephone mail and a secretary to answer the
telephone. Such benefits shall not include an office or physical access to
Employer’s offices and will cease upon commencement by Employee of employment
with another employer.

 

  (i)

Notice. If Employee terminates his or her employment pursuant to Section 1(b)
hereof other than under circumstances described in Section 6 below and

 

3



--------------------------------------------------------------------------------

 

(i) Employee is not an executive officer of Employer, Employee shall give sixty
(60) days’ written notice to Employer of such termination, or (ii) if Employee
is an executive officer of Employer, Employee shall give ninety (90) days’
written notice to Employer of such termination.

 

  (j) Notwithstanding the foregoing provisions of this Agreement, it shall not
be considered a Termination Without Cause in the event that the Employee
voluntarily becomes an employee of an affiliate of the Employer in connection
with a spin-off of that affiliate if the Employer has assigned this Agreement to
the affiliate as contemplated in Section 15 and the affiliate has assumed the
obligations hereunder.

1A. Termination Without Cause on or prior to January 1, 2009. In the event that
Employee’s employment with Employer is terminated under any of the circumstances
in Sections 1(a) or 1(b) on or prior to January 1, 2009 other than under
circumstances described in Section 6 below, Employee shall be entitled to
receive the following: (a) if such termination occurs on or prior to
December 31, 2007, Employee shall not be entitled to receive any payments or
benefits; and (b) if such termination occurs on or after January 1, 2008 but
prior to January 1, 2009, Employee shall be entitled to receive one (1) month of
annual base salary for each full month Employee was employed by Employer prior
to such termination and no other payments or benefits. Notwithstanding anything
in this Agreement to the contrary with respect to grants of options or
restricted shares of Employer, the terms and conditions set forth in that
certain Restricted Share Award Agreement (New Hire Award) and in that certain
Restricted Share Award Agreement (Shares in Lieu of Salary/Bonus), both of which
are dated of even date herewith between Employer and Employee, shall control
over the terms of this Agreement with respect to the grants of restricted shares
set forth therein in the event of any termination of Employee’s employment with
Employer.

2. Voluntary Resignation. If Employee is not an executive officer of Employer,
Employee shall give sixty (60) days’ written notice to Employer of Employee’s
resignation from employment in all capacities with Employer other than under
circumstances described in Section 6 below; if Employee is an executive officer
of Employer, Employee shall give ninety (90) days’ written notice to Employer of
Employee’s resignation from employment in all capacities with Employer other
than under circumstances described in Section 6 below.

3. Severance Benefits Upon Termination With Cause. Employee shall be deemed to
have been terminated with Cause in the event that the employment of Employee is
terminated for any of the following reasons other than under circumstances
described in Section 6 below:

 

  (a) failure (other than failure due to disability) to substantially perform
his or her duties with Employer or an affiliate thereof; which failure remains
uncured after written notice thereof and the expiration of a reasonable period
of time thereafter in which Employee is diligently pursuing cure (“Failure to
Perform”);

 

  (b) willful conduct which is demonstrably and materially injurious to Employer
or an affiliate thereof, monetarily or otherwise;

 

  (c) breach of fiduciary duty involving personal profit; or

 

  (d)

willful violation in the course of performing his or her duties for Employer of
any law, rule or regulation (other than traffic violations or misdemeanor
offenses).

 

4



--------------------------------------------------------------------------------

 

No act or failure to act shall be considered willful unless done or omitted to
be done in bad faith and without reasonable belief that the action or omission
was in the best interest of Employer.

 

  (e) Decision by Employer to Terminate With Cause. The decision to terminate
the employment of Employee with Cause shall be made by the Board of Trustees.

 

  (f) Severance Payment Upon Termination with Cause. In the event of termination
for Failure to Perform pursuant to Section 3(a), or termination for cause
pursuant to Section 3(b), (c) or (d) above, the terms of the stock option
agreements between Employer and Employee thereunder will determine the terms of
the vesting of options and the exercisability of vested options.

 

  (i) For Cause Termination for Failure to Perform. In the event that Employee’s
employment is terminated with Cause pursuant to Section 3(a) above on or after
January 1, 2009, Employee shall receive as severance pay an amount in cash equal
to one (1) month’s salary for every year of service to Employer in excess of
five (5) years of service; such severance payment shall not exceed six
(6) months’ pay. The number of months for which such a payment is due shall
determine the length of the for cause term (“For Cause Term”). For the purposes
of this Section 3(f)(i) only, “salary” shall mean Employee’s then current annual
base salary and shall not include any bonus or other compensation. Payment shall
also be made for accrued, but unused, vacation time. Employee shall also receive
Full Benefits (as defined above) for the For Cause Term. In the event that,
following Employee’s termination for Failure to Perform, Employee becomes
employed by or affiliated with, as a partner, consultant, contractor or
otherwise, any entity which is substantially engaged in the business of property
investment or management (“Competitor”), all payments specified in this
Section 3(f)(i) shall cease upon the date Employee commences such employment or
affiliation; provided, however, Employee shall continue to receive medical and
dental care benefits from Employer until (i) Employee is eligible to receive
medical and dental care benefits from the Competitor, or (ii) the date of
expiration of Employee’s For Cause Term, whichever comes first. Employee shall
receive no payments or benefits if Employee is terminated for Cause prior to
January 1, 2009.

 

  (ii) Other Cause Termination. In the event that Employee’s employment is
terminated with Cause pursuant to Section 3(b), (c) or (d) on or after
January 1, 2009, Employee shall receive all base salary due and payable as of
the date of Employee’s termination of employment. No payment shall be made for
bonus or other compensation. Payment also will be made for accrued, but unused
vacation time. Employee shall receive no payments or benefits if Employee is
terminated for Cause prior to January 1, 2009.

4. Severance Benefits Upon Termination Upon Disability on or after January 1,
2009. Employer may terminate Employee upon thirty (30) days’ prior written
notice if (i) Employee’s Disability has disabled Employee from rendering service
to Employer for at least a six (6) month consecutive period

 

5



--------------------------------------------------------------------------------

during the term of Employee’s employment, (ii) Employee’s “Disability” is within
the meaning of such defined term in Employer’s group long-term disability
policy, and (iii) Employee is covered under such policy. In the event of
Employee’s Termination Upon Disability on or after January 1, 2009, Employee
shall be entitled to receive as severance pay each month for the year
immediately following the date of termination an amount in cash equal to the
difference, if any, between (i) the sum of (y) the amount of payments Employee
receives or will receive during that month pursuant to the disability insurance
policies maintained by Employer for Employee’s benefit and (z) the adjustment
described in the next sentence and (ii) Employee’s base monthly salary on the
date of termination due to Disability. The adjustment referred to in clause
(z) of the preceding sentence is the amount by which any tax-exempt payments
referred to in clause (y) would need to be increased if such payments were
subject to tax in order to make the after-tax proceeds of such payments equal to
the actual amount of such tax-exempt payments.

 

  (a) Benefits. Employee shall receive Full Benefits (as defined above) for one
(1) year following termination due to Disability on or after January 1, 2009.

 

  (b) Stock Options. In the event that Employee’s employment is terminated due
to Disability on or after January 1, 2009, the terms of the stock option
agreements between Employer and Employee shall determine the vesting of any
options held by Employee as of the date of termination due to Disability and the
exercise period for any vested option.

Employee shall receive no payments or benefits if Employee is terminated due to
Disability prior to January 1, 2009.

5. Severance Benefits Upon Termination Upon Death on or after January 1, 2009.
If Employee dies on or after January 1, 2009, Employee’s estate shall be
entitled to receive an amount in cash equal to Employee’s then-current base
salary through the last day of the month in which Employee’s death occurs plus
any bonus previously awarded but unpaid and any accrued vacation pay through the
last day of the month in which Employee’s death occurs. The terms of the stock
option agreements between Employer and Employee shall determine the vesting of
any options held by Employee as of the date of his or her death and the exercise
period for any vested option. Employee shall receive no payments or benefits if
Employee dies prior to January 1, 2009.

6. Severance Benefits Upon Termination Upon Change in Control.

(a) Change in Control Defined. No benefits shall be payable under this Section 6
unless there shall have occurred a Change in Control of Employer, as defined
below. For purposes of this Section 6, a “Change in Control” of Employer shall
mean any of the following events:

(i) An acquisition in one or more transactions (other than directly from
Employer or pursuant to options granted by Employer) of any voting securities of
Employer (the “Voting Securities”) by any “Person” (as the term is used for
purposes of Section 13(d) or 14(d) of the Securities Act of 1934, as amended
(the “Exchange Act”)) immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of the combined voting power of Employer’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (A) an employee benefit plan (or a trust forming a part thereof)
maintained by (1) Employer or (2) any corporation or other Person

 

6



--------------------------------------------------------------------------------

of which a majority of its voting power or its equity securities or equity
interest is owned directly or indirectly by Employer (a “Subsidiary”),
(B) Employer or any Subsidiary, or (C) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined);

(ii) The individuals who, as of the date of this Severance Agreement, are
members of the Board of Trustees (the “Incumbent Trustees”), cease for any
reason to constitute at least two-thirds of the Board; provided, however, that
if the election, or nomination for election by Employer’s shareholders, of any
new member was approved by a vote of at least two-thirds of the Incumbent
Trustees, such new member shall, for purposes of this Severance Agreement, be
considered as a member of the Incumbent Trustees; provided, further, however,
that no individual shall be considered a member of the Incumbent Trustees if
such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Trustees (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or

(iii) Approval by shareholders of Employer of

(A) A merger, consolidation or reorganization involving Employer, unless:

(1) the shareholders of Employer, immediately before such merger, consolidation
or reorganization, own, directly or indirectly immediately following such
merger, consolidation or reorganization, at least a majority of the combined
voting power of the outstanding voting securities of the Person resulting from
such merger or consolidation or reorganization (the “Surviving Person”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation or reorganization,

(2) the individuals who were members of the Incumbent Trustees immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Person,

(3) no Person (other than Employer or any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by Employer, or any Subsidiary,
or any Person which, immediately prior to such merger, consolidation or
reorganization had Beneficial Ownership of 20% or more of the then outstanding
Voting Securities) has Beneficial Ownership of 20% or more of the combined
voting power of the Surviving Person’s then outstanding voting securities, and

(4) a transaction described in clauses (1) through (3) shall herein be referred
to as a “Non-Control Transaction;”

(B) A complete liquidation or dissolution of Employer; or

(C) An agreement for the sale or other disposition of all or substantially all
of the assets of Employer to any Person (other than a transfer to a Subsidiary).

(iv) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur (A) solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting

 

7



--------------------------------------------------------------------------------

Securities by Employer which, by reducing the number of Voting Securities
outstanding, increases the proportional number of Voting Securities Beneficially
Owned by the Subject Person; provided, however, that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by Employer, and after such share acquisition
by Employer, the Subject Person becomes the Beneficial Owner of any additional
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur; or (B) if Employer (1) establishes a wholly-owned subsidiary
(“Holding Company”), (2) causes the Holding Company to establish a wholly-owned
subsidiary (“Merger Sub”), and (3) merges with Merger Sub, with Employer as the
surviving entity (such transactions collectively are referred as the
“Reorganization”). Immediately following the completion of the Reorganization,
all references to the Voting Securities shall be deemed to refer to the voting
securities of the Holding Company.

(v) Notwithstanding anything contained in this Severance Agreement to the
contrary, if Employee’s employment is terminated while this Severance Agreement
is in effect and Employee reasonably demonstrates that such termination (A) was
at the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control and who effectuates a Change
in Control (a “Third Party”) or (B) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes of this Severance Agreement, the date of a Change in Control with
respect to Employee shall mean the date immediately prior to the date of such
termination of Employee’s employment.

(b) Termination of Employment Following Change in Control. Employee shall be
entitled to the benefits provided in this Section 6 if a Change in Control
occurs anytime after the date of this Agreement and Employee’s employment with
Employer is terminated (i) under any of the circumstances in Sections 1(a) or
1(b) within a period of two years after the occurrence of such Change in
Control, or (ii) for any reason, either voluntarily or involuntarily, during the
30-day period beginning on the first anniversary of such Change of Control,
unless such termination is because of Employee’s death, Disability or
Retirement. The term “Retirement” shall mean termination of employment in
accordance with (x) a qualified employee pension or profit-sharing plan
maintained by Employer, or (y) Employer’s retirement policy in effect
immediately prior to the Change in Control. For purposes of this Section 6,
Employee’s employment shall be terminated by written notice delivered by either
Employer or Employee to the other party. The date of Employee’s termination of
employment shall be the earlier of the date of Employee’s or Employer’s written
notice terminating Employee’s employment with Employer, unless such notice shall
specify an effective date of termination occurring later than the date of such
notice, in which event such specified effective date shall govern (“Termination
Date”).

(c) Payment of Benefits upon Termination. If, after a Change in Control has
occurred, Employee’s employment with Employer is terminated in accordance with
Section 6(b) above, then Employer shall pay to Employee and provide Employee,
his or her beneficiaries and estate, the following:

(i) Employer shall pay to Employee a single cash payment equal to two (2) year’s
salary. For the purpose of calculating amounts payable pursuant to this
Section 6(c), “salary” shall be calculated in the same manner as set forth in
Section 1(d) (without giving effect to any accelerated vesting which may have
occurred as a result of the Change in Control). Payment also will be made for
vacation time that has accrued, but is unused as of the date of termination. If
Employee’s employment is terminated by Employee by a written notice which
specifies a Termination Date at least five (5) business days later than the date
of such notice, the payment shall be made on the Termination Date. If Employee
gives less than five (5) business days notice, then such payment shall be made
within five (5) business days of the date of such notice. Notwithstanding the
above, if Employee’s termination of employment

 

8



--------------------------------------------------------------------------------

occurs under the circumstances described in clause (ii) of Section 6(b) (i.e.,
for any reason, either voluntarily or involuntarily, during the 30-day period
beginning on the first anniversary of such Change of Control, unless such
termination is because of Employee’s death, Disability or Retirement), then if
and to the extent required in order to comply with Section 409A of the Code, as
determined by the Employer, the payment to Employee shall be delayed until six
months and one day after the Termination Date;

(ii) Employee shall receive Full Benefits for two (2) years following the
Termination Date;

(iii) Employer, to the extent legally permissible, shall continue to provide to
Employee all other officer perquisites, allowances, accommodations of
employment, and benefits on the same terms and conditions as such are from time
to time made available generally to the other officers of Employer but in no
event less than the highest level of the perquisites, allowances, accommodations
of employment and benefits that were available to Employee during the last
twelve (12) months of Employee’s employment prior to the Change in Control for a
period of two (2) years following the Termination Date;

(iv) For the purposes of this Section 6(c), Employee’s right to receive officer
perquisites, allowances and accommodations of employment is intended to include
(A) Employee’s right to have Employer provide Employee for a period not to
exceed nine (9) months from Employee’s Termination Date with a telephone number
assigned to Employee at Employer’s offices, telephone mail and a secretary to
answer the telephone; provided, however, such benefits described in this
Section 6(c)(iv)(A) shall not include an office or physical access to Employer’s
offices and will cease upon the commencement by Employee of employment with
another employer, and (B) Employee’s right to have Employer make available at
Employer’s expense to Employee at Employee’s option the services of an
employment search/outplacement agency selected by Employee for a period not to
exceed nine (9) months.

(v) Upon the occurrence of a Change in Control, all restrictions on the receipt
of any option to acquire or grant of Voting Securities to Employee shall lapse
and such option shall become immediately and fully exercisable; provided,
however, that any restrictions on the Voting Securities granted pursuant to that
certain Restricted Share Award Agreement (Shares in Lieu of Salary/Bonus) of
even date herewith between Employer and Employee shall only lapse in accordance
with the terms and provisions of such agreement. Notwithstanding any applicable
restrictions or any agreement to the contrary, Employee may exercise any options
to acquire Voting Securities as of the Change in Control by delivery to Employer
of a written notice dated on or prior to the expiration of the stated term of
the option.

(d) Excise Tax Payments.

(i) In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Code) that is provided for hereunder (other than the
payment provided for in this Section 6(e)(i)) to be paid to or for the benefit
of Employee (including, without limitation, the payments or benefits provided
for under any provision of this Section 6) or payments or benefits under any
other plan, agreements or arrangement between Employee and Employer (a “Payment”
or “Payments”), be determined or alleged to be subject to an excise or similar
purpose tax pursuant to Section 4999 of the Code or any successor or other
comparable federal, state, or local tax laws or any interest or penalties
incurred by Employee with respect to such excise or similar purpose tax (such
excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”) Employer shall pay to Employee
such additional compensation as is necessary (after taking into account all
federal, state

 

9



--------------------------------------------------------------------------------

and local taxes (including any interest and penalties imposed with respect to
such taxes), including any income or Excise Tax, payable by Employee as a result
of the receipt of such additional compensation) (a “Gross-Up Payment”) to place
Employee in the same after-tax position (including federal, state and local
taxes) Employee would have been in had no such Excise Tax been paid or incurred.

(ii) All mathematical determinations, and all determinations as to whether any
of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code), that are required to be made under this Section 6(e),
including determinations as to whether a Gross-Up Payment is required, and the
amount of such Gross-Up Payment, shall be made by an independent accounting firm
selected by the Employee from among the six (6) largest accounting firms in the
United States (the “Accounting Firm”), which shall provide its determination
(the “Determination”), together with detailed supporting calculations regarding
the amount of any Gross-Up Payment and any other relevant matter, both to
Employer and the Employee by no later than ten (10) days following the
Termination Date, if applicable, or such earlier time as is requested by
Employer or the Employee (if the Employee reasonably believes that any of the
Payments may be subject to the Excise Tax). If the Accounting Firm determines
that no Excise Tax is payable by the Employee, it shall furnish the Employee and
Employer with a written statement that such Accounting Firm has concluded that
no Excise Tax is payable (including the reasons therefor) and that the Employee
has substantial authority not to report any Excise Tax on her federal income tax
return. If a Gross-Up Payment is determined to be payable, it shall be paid to
the Employee within twenty (20) days after the Determination (and all
accompanying calculations and other material supporting the Determination) is
delivered to Employer by the Accounting Firm. The cost of obtaining the
Determination shall be borne by Employer, any determination by the Accounting
Firm shall be binding upon Employer and the Employee, absent manifest error.
Without limiting the obligation of Employer hereunder, Employee agrees, in the
event that Employer makes a Gross-Up Payment to cover any Excise Tax, to
negotiate with Employer in good faith with respect to procedures reasonably
requested by Employer which would afford Employer the ability to contest the
imposition of such Excise Tax; provided, however, that Employee will not be
required to afford Employer any right to contest the applicability of any such
Excise Tax to the extent that Employee reasonably determines (based upon the
opinion of the Accounting Firm) that such contest is inconsistent with the
overall tax interest of Employee.

(iii) As a result of the uncertainty in the application of Sections 4999 and
280G of the Code, it is possible that a Gross-Up Payment (or a portion thereof)
will be paid which should not have been paid (an “Excess Payment”) or a Gross-Up
Payment (or a portion thereof) which should have been paid will not have been
paid (an “Underpayment”). An Underpayment shall be deemed to have occurred
(A) upon notice (formal or informal) to Employee from any governmental taxing
authority that Employee’s tax liability (whether in respect of Employee’s
current taxable year or in respect of any prior taxable year) may be increased
by reason of the imposition of the Excise Tax on a Payment or Payments with
respect to which Employer has failed to make a sufficient Gross-Up Payment,
(B) upon determination by a court, (C) by reason of determination by Employer
(which shall include the position taken by Employer, together with its
consolidated group, on its federal income tax return) or (D) upon the resolution
of the Dispute to Employee’s satisfaction. If an Underpayment occurs, Employee
shall promptly notify Employer and Employer shall promptly, but in any event, at
least five (5) days prior to the date on which the applicable governmental
taxing authority has requested payment, pay to Employee an additional Gross-Up
Payment equal to the amount of the Underpayment plus any interest and penalties
(other than interest and penalties imposed by reason of Employee’s failure to
file a timely tax return or pay taxes shown due on Employee’s return where such
failure is not due to Employer’s actions or omissions) imposed on the
Underpayment. An Excess Payment shall be deemed to have occurred upon a “Final
Determination” (as hereinafter defined) that the Excise Tax shall not be imposed
upon a Payment or Payments (or a portion thereof) with respect to which Employee
had previously received a Gross-Up

 

10



--------------------------------------------------------------------------------

Payment. A “Final Determination” shall be deemed to have occurred when Employee
has received from the applicable governmental taxing authority a refund of taxes
or other reduction in Employee’s tax liability by reason of the Excess Payment
and upon either (x) the date a determination is made by, or an agreement is
entered into with, the applicable governmental taxing authority which finally
and conclusively binds Employee and such taxing authority, or in the event that
a claim is brought before a court of competent jurisdiction, the date upon which
a final determination has been made by such court and either all appeals have
been taken and finally resolved or the time for all appeals has expired or
(y) the statute of limitations with respect to Employee’s applicable tax return
has expired. If an Excess Payment is determined to have been made, the amount of
the Excess Payment shall be treated as a loan by Employer to Employee and
Employee shall pay to Employer on demand (but not less than ten (10) days after
the determination of such Excess Payment and written notice has been delivered
to Employee) the amount of the Excess Payment plus interest at an annual rate
equal to the Applicable Federal Rate provided for in Section 1274(d) of the Code
from the date the Gross-Up Payment (to which the Excess Payment relates) was
paid to Employee until date of repayment of the Excess Payment to Employer.

(iv) Notwithstanding anything contained in this Section 6 to the contrary, in
the event that, according to the Final Determination, an Excise Tax will be
imposed on any Payment or Payments, Employer shall pay to the applicable
governmental taxing authorities as Excise Tax withholding, the amount of the
Excise Tax that Employer has actually withheld from the Payment or Payments.

(e) No Set-Off. After a Change in Control, Employer shall have no right of
set-off, reduction or counterclaim in respect of any debt or other obligation of
Employee to Employer against any payment, benefit or other Employer obligation
to Employee provided for in this Section 6 or pursuant to any other plan,
agreement or policy.

(f) Interest on Amounts Payable. After a Change of Control, if any amounts which
are required or determined to be paid or payable or reimbursed or reimbursable
to Employee under this Section 6 (or under any other plan, agreement, policy or
arrangement with Employer) are not so paid promptly at the times provided herein
or therein, such amounts shall accrue interest, compounded daily at the annual
percentage rate which is three percentage points (3%) above the interest rate
which is announced by The Riggs National Bank (Washington, D.C.) from time to
time as its prime lending rate, from the date such amounts were required or
determined to have been paid or payable or reimbursed or reimbursable to
Employee until such amounts and any interest accrued thereon are finally and
fully paid; provided, however, that in no event shall the amount of interest
contracted for, charged or received hereunder exceed the maximum non-usurious
amount of interest allowed by applicable law.

(g) Disputes; Payment of Expenses. At any time after a Change of Control, all
costs and expenses (including legal, accounting and other advisory fees and
expenses of investigation) incurred by Employee in connection with (i) any
dispute as to the validity, interpretation or application of any term or
condition of this Section 6, (ii) the determination in any tax year of the tax
consequences to Employee of any amounts payable (or reimbursable) under this
Section 6, or (iii) the preparation of responses to an Internal Revenue Service
audit of, and other defense of, Employee’s personal income tax return for any
year which is the subject of any such audit or an adverse determination,
administrative proceeding or civil litigation arising therefrom that is
occasioned by or related to an audit of the Internal Revenue Service of
Employer’s income tax returns are, upon written demand by Employee, to be paid
by Employer (and Employee shall be entitled, upon application to any court of
competent jurisdiction, to the entry of a mandatory injunction, without the
necessity of posting any bond with respect thereto, compelling Employer)
promptly on a current basis (either directly or by reimbursing Employee). Under
no circumstances shall Employee be obligated to pay or reimburse Employer for
any attorneys’ fees, costs or expenses incurred by Employer.

 

11



--------------------------------------------------------------------------------

7. Confidentiality—Employer’s Obligations. Unless Employee and Employer mutually
agree on appropriate language for such purposes, in the event that Employee’s
employment is Terminated Without Cause pursuant to Section 1 above, With Cause
pursuant to Section 3(a) above, or under circumstances described in Section 6,
or Employee voluntarily resigns, Employer, except to the extent required by law,
will not make or publish, without the express prior written consent of Employee,
any written or oral statement concerning Employee’s work related performance or
the reasons or basis for the severing of Employee’s employment relationship with
Employer; provided, however, that the foregoing restriction is not applicable to
information which was or became generally available to the public other than as
a result of a disclosure by Employer.

8. Confidentiality—Employee’s Obligations. Employee acknowledges and reaffirms
that Employee will comply with the terms of the confidentiality letter executed
by Employee upon commencement of Employee’s employment with Employer.

9. Payments. In the event of the termination of Employee’s employment under
circumstances described in Section 6, the severance payment made pursuant to
that section shall be made as a lump sum payment. In the event of Employee’s
voluntary resignation other than under circumstances described in Section 6,
severance payments made pursuant to this Severance Agreement shall be made pro
rata on a monthly basis. All other severance payments payable to Employee
pursuant to the terms of this Severance Agreement may be made either as a lump
sum payment or pro rata on a monthly basis, at Employee’s option.

10. Tax Withholding. Employer may withhold from any benefits payable under this
Severance Agreement, and pay over to the appropriate authority, all federal,
state, county, city or other taxes (other than any excise tax imposed under
Section 4999 of the Code or any similar tax to which the indemnity provisions of
Section 6(e) of this Severance Agreement shall apply) as shall be required
pursuant to any law or governmental regulation or ruling.

11. Arbitration.

 

  (a) Any controversy, claim or dispute arising out of or relating to this
Severance Agreement or the breach thereof shall be settled by arbitration in
accordance with the then existing Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
parties irrevocably consent to the jurisdiction of the federal and state courts
located in Maryland for this purpose. Each such arbitration proceeding shall be
located in Maryland.

 

  (b) The arbitrator(s) may, in the course of the proceedings, order any
provisional remedy or conservatory measure (including, without limitation,
attachment, preliminary injunction or the deposit of specified security) that
the arbitrator(s) consider to be necessary, just and equitable. The failure of a
party to comply with such an interim order may, after due notice and opportunity
to cure with such noncompliance, be treated by the arbitrator(s) as a default,
and some or all of the claims or defenses of the defaulting party may be
stricken and partial or final award entered against such party, or the
arbitrator(s) may impose such lesser sanctions as the arbitrator(s) may deem
appropriate. A request for interim or provisional relief by a party to a court
shall not be deemed incompatible with the agreement to arbitrate or a waiver of
that agreement.

 

12



--------------------------------------------------------------------------------

  (c) The parties acknowledge that any remedy at law for breach of this
Severance Agreement may be inadequate, and that, in the event of a breach by
Employee of Sections 8 or 14, any remedy at law would be inadequate in that such
breach would cause irreparable competitive harm to Employer. Consequently, in
addition to any other relief that may be available, the arbitrator(s) also may
order permanent injunctive relief, including, without limitation, specific
performance, without the necessity of the prevailing party proving actual
damages and without regard to the adequacy of any remedy at law.

 

  (d) In the event that Employee is the prevailing party in such arbitration,
then Employee shall be entitled to reimbursement by Employer for all reasonable
legal and other professional fees and expenses incurred by Employee in such
arbitration or in enforcing the award, including reasonable attorney’s fees.

 

  (e) The parties agree that the results of any such arbitration proceeding
shall be conclusive and binding upon them.

12. Continued Employment. This Severance Agreement shall not confer upon the
Employee any right with respect to continuance of employment by Employer.

13. Mitigation. Employee shall not be required to mitigate the amount of any
payment, benefit or other Employer obligation provided for in this Severance
Agreement by seeking other employment or otherwise and no such payment shall be
offset or reduced by the amount of any compensation or benefits provided to
Employee in any subsequent employment.

14. Restrictions on Competition; Solicitation; Hiring.

 

  (a) During the term of his or her employment by or with Employer, and for one
(1) year from the date of the termination of Employee’s employment with Employer
(the “Post Termination Period”), Employee shall not, without the prior written
consent of Employer, for himself or herself or on behalf of or in conjunction
with any other person, persons, company, firm, partnership, corporation,
business, group or other entity (each, a “Person”), work on or participate in
the acquisition, leasing, financing, pre-development or development of any
project or property which was considered and actively pursued by Employer or its
affiliates for acquisition, leasing, financing, pre-development or development
within one year prior to the date of termination of Employee’s employment.

 

  (b) During the term of his or her employment by or with Employer, and
thereafter during the Post Termination Period, Employee shall not, for any
reason whatsoever, directly or indirectly, for himself or herself or on behalf
of or in conjunction with any other Person:

 

  (i)

so that Employer may maintain an uninterrupted workforce, solicit and/or hire
any Person who is at the time of termination of employment, or has been within
six (6) months prior to the time of termination of Employee’s employment, an
employee of Employer or its affiliates, for the purpose or with the intent of
enticing such employee away from or

 

13



--------------------------------------------------------------------------------

 

out of the employ of Employer or its affiliates, provided that Employee shall be
permitted to call upon and hire any member of the Employee’s immediate family;

 

  (ii) in order to protect the confidential information and proprietary rights
of Employer, solicit, induce or attempt to induce any Person who or that is, at
the time of termination of Employee’s employment, or has been within six
(6) months prior to the time of termination of Employee’s employment, an actual
customer, client, business partner, property owner, developer or tenant or a
prospective customer, client, business partner, property owner, developer or
tenant (i.e. , a customer, client, business partner, property owner, developer
or tenant who is party to a written proposal or letter of intent with Employer,
in each case written less than six (6) months prior to termination of Employee’s
employment) of Employer, for the purpose or with the intent of (A) inducing or
attempting to induce such Person to cease doing business with Employer or its
affiliates, or (B) in any way interfering with the relationship between such
Person and Employer or its affiliates; or

 

  (iii) solicit, induce or attempt to induce any Person who is or that is, at
the time of termination of Employee’s employment, or has been within six
(6) months prior to the time of termination of Employee’s employment, a tenant,
supplier, licensee or consultant of, or provider of goods or services to
Employer or its affiliates, for the purpose or with the intent of (A) inducing
or attempting to induce such Person to cease doing business with Employer or its
affiliates or (B) in any way interfering with the relationship between such
Person and Employer or its affiliates.

 

  (c) The above notwithstanding, the restrictions contained in subsections
(a) and (b) above shall not apply to Employee in the Post-Termination Period in
the event that Employee has ceased to be employed by Employer under
circumstances described in Section 6 of this Severance Agreement.

 

  (d) Because of the difficulty of measuring economic losses to Employer as a
result of a breach of the foregoing covenants, and because of the immediate and
irreparable damage that could be caused to Employer for which it would have no
other adequate remedy, Employee agrees that the foregoing covenants, in addition
to and not in limitation of any other rights, remedies or damages available to
Employer at law, in equity or under this Agreement, may be enforced by Employer
in the event of the breach or threatened breach by Employee, by injunctions
and/or restraining orders. If Employer is involved in court or other legal
proceedings to enforce the covenants contained in this Section 14, then in the
event Employer prevails in such proceedings, Employee shall be liable for the
payment of reasonable attorneys’ fees, costs and ancillary expenses incurred by
Employer in enforcing its rights hereunder.

 

  (e)

It is agreed by the parties that the covenants contained in this Section 14
impose a fair and reasonable restraint on Employee in light of the activities
and business of Employer on the date of the execution of this Agreement and the
current plans

 

14



--------------------------------------------------------------------------------

 

of Employer; but it is also the intent of Employer and Employee that such
covenants be construed and enforced in accordance with the changing activities,
business and locations of Employer and its affiliates throughout the term of
these covenants.

 

  (f) It is further agreed by the parties hereto that, in the event that
Employee shall cease to be employed hereunder, and enters into a business or
pursues other activities that, at such time, are not in competition with
Employer or its affiliates or with any business or activity which Employer or
its affiliates contemplated pursuing, as of the date of termination of
Employee’s employment, within twelve (12) months from such date of termination,
or similar activities or business in locations the operation of which, under
such circumstances, does not violate this Section 14 or any of Employee’s
obligations under this Section 14, Employee shall not be chargeable with a
violation of this Section 14 if Employer or its affiliates subsequently enter
the same (or a similar) competitive business, course of activities or location,
as applicable.

 

  (g) The covenants in this Section 14 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth herein are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that such court deems reasonable, and the
Agreement shall thereby be reformed to reflect the same.

 

  (h) All of the covenants in this Section 14 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against Employer whether predicated on this
Agreement or otherwise shall not constitute a defense to the enforcement by
Employer of such covenants. It is specifically agreed that the Post Termination
Period, during which the agreements and covenants of Employee made in this
Section 14 shall be effective, shall be computed by excluding from such
computation any time during which Employee is in violation of any provision of
this Section 14.

 

  (i) Notwithstanding any of the foregoing, if any applicable law, judicial
ruling or order shall reduce the time period during which Employee shall be
prohibited from engaging in any competitive activity described in Section 14
hereof, the period of time for which Employee shall be prohibited pursuant to
Section 14 hereof shall be the maximum time permitted by law.

15. No Assignment. Neither this Severance Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either Employer or Employee without the prior written consent of
the other party; provided, however, that this provision shall not preclude
Employee from designating one or more beneficiaries to receive any amount that
may be payable after Employee’s death and shall not preclude Employee’s executor
or administrator from assigning any right hereunder to the person or persons
entitled thereto; provided, further, that in connection with a voluntary
transfer, the Employer may assign this Severance Agreement (and its rights,
remedies, obligations, and liabilities) to an affiliate of the Employer without
the consent of the Employee in connection with a spin off of such affiliate
(whether by a transfer of shares of beneficial ownership,

 

15



--------------------------------------------------------------------------------

assets, or other substantially similar transaction) to all or substantially all
of the shareholders of the Employer (a “Spin-off”) and, upon such assignment,
the affiliate shall be deemed the Employer for all purposes of this Severance
Agreement. This Severance Agreement shall not be terminated either by the
voluntary or involuntary dissolution or the winding up of the affairs of
Employer, or by any merger or consolidation wherein Employer is not the
surviving entity, or by any transfer of all or substantially all of Employer’s
assets on a consolidated basis. In the event of any such merger, consolidation
or transfer of assets, the provisions of this Severance Agreement shall be
binding upon and shall inure to the benefit of the surviving entity or to the
entity to which such assets shall be transferred.

16. Amendment. This Severance Agreement may be terminated, amended, modified or
supplemented only by a written instrument executed by Employee and Employer.

17. Waiver. Either party hereto may by written notice to the other: (i) extend
the time for performance of any of the obligations or other actions of the other
party under this Severance Agreement; (ii) waive compliance with any of the
conditions or covenants of the other party contained in this Severance
Agreement; (iii) waive or modify performance of any of the obligations of the
other party under this Severance Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Severance Agreement shall be deemed
to constitute a waiver by the party taking such action of compliance with any
representations, warranties, covenants or agreements contained herein. The
waiver by any party hereto of a breach of any provision of this Severance
Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach. No failure by either party to exercise any right or privilege
hereunder shall be deemed a waiver of such party’s rights to exercise the same
any subsequent time or times hereunder.

18. Severability. In case any one or more of the provisions of this Severance
Agreement shall, for any reason, be held or found by determination of the
arbitrator(s) pursuant to an arbitration held in accordance with Section 11
above to be invalid, illegal or unenforceable in any respect (i) such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Severance Agreement, (ii) this Severance Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein, and (iii) if the effect of a holding or finding that any such provision
is either invalid, illegal or unenforceable is to modify to Employee’s
detriment, reduce or eliminate any compensation, reimbursement, payment,
allowance or other benefit to Employee intended by Employer and Employee in
entering into this Severance Agreement, Employer shall promptly negotiate and
enter into an agreement with Employee containing alternative provisions
(reasonably acceptable to Employee), that will restore to Employee (to the
extent legally permissible) substantially the same economic, substantive and
income tax benefits Employee would have enjoyed had any such provision of this
Severance Agreement been upheld as legal, valid and enforceable. Failure to
insist upon strict compliance with any provision of this Severance Agreement
shall not be deemed a waiver of such provision or of any other provision of this
Severance Agreement.

19. Governing Law. This Severance Agreement has been executed and delivered in
the State of Maryland and its validity, interpretation, performance and
enforcement shall be governed by the laws of said State; provided, however, that
any arbitration under Section 11 hereof shall be conducted in accordance with
the Federal Arbitration Act as then in force.

20. No Attachment. Except as required by law, no right to receive payments under
this Severance Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
the execution, attachment, levy, or similar process or assignment by operation
of law, and any attempt, voluntary or involuntary, to effect any such action
shall be null, void and of no effect.

 

16



--------------------------------------------------------------------------------

21. Source of Payments. All payments provided under this Severance Agreement
shall be paid in cash from the general funds of Employer, and no special or
separate fund shall be established and no other segregation of assets shall be
made to assure payment.

22. Headings. The section and other headings contained in this Severance
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Severance Agreement.

23. Notices. Any notice required or permitted to be given under this Severance
Agreement shall be in writing and shall be deemed to have been given when
delivered in person or when deposited in the U.S. mail, registered or certified,
postage prepaid, and mailed to Employee’s addresses set forth herein and the
business address of Employer, unless a party changes its address for receiving
notices by giving notice in accordance with this Section, in which case, to the
address specified in such notice.

24. Counterparts. This Severance Agreement may be executed in multiple
counterparts with the same effect as if each of the signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument.

25. Entire Agreement. Except as may otherwise be provided herein, this Severance
Agreement supersedes any and all prior written agreements existing between
Employer and Employee with regard to the subject matter hereof.

IN WITNESS WHEREOF, the parties have executed and delivered this Severance
Agreement to be effective as of the day and year indicated above.

 

/s/ Joseph M. Squeri

Joseph M. Squeri Employee’s Permanent Address: 5121 Westpath Way Bethesda,
Maryland 20816 FEDERAL REALTY INVESTMENT TRUST By:  

/s/ Donald C. Wood

  Donald C. Wood   President and Chief Executive Officer   1626 East Jefferson
Street   Rockville, Maryland 20852

 

17